DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) . The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with 
“a system for measuring a first controlled speed of the low-pressure compressor” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f)  it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-7, 9, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Per step 1 of the Subject Matter Eligibility Test for Products and Processes, "Is the claim to a process, machine, manufacture, or composition of matter?": claims 1-9, 17-20 are directed a method for detecting conditions conducive to an onset of pumping affecting a low-pressure compressor of a turbine engine”.  Step 1 is satisfied.
Per step 2A, prong one, "Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?".  Claim 1 is directed to “a method for detecting conditions conducive to an onset of pumping affecting a low-pressure compressor of a turbine engine”, and recites a series of steps for gathering numerical data (i.e. “measuring a speed variation”, “measuring an altitude”, followed by a comparison of said data to a number of respective threshold values (i.e. “greater than a first positive threshold”, “less than a second negative threshold”, “higher than a predetermined third threshold”) to determine whether a resulting condition is true (“conditions conducive to the onset of pumping”).  In other words, the claimed invention generates a purely information-based result (an onset of pumping being true), resulting from an analysis of gathered data. 
Regarding the step 2A abstract idea analysis, the circuit court noted in Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016):
“Information as such is an intangible. . . . Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas .... In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category .... And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis .... Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.”
Claim 1 is directed towards a method of gathering data followed by a comparison of said data through basic mathematical relationships, followed by an assertion of a condition determined on the basis of the result of the comparison (i.e. an “onset of pumping”).  The comparison of numerical data is an abstract idea, and relates to the concept of organizing information through mathematical relationships.  Furthermore, the comparison of data could be performed mentally (“steps people go through in their minds”, Id.) by a person having ordinary skill in the art (for instance, comparing a measured value to a threshold to determine if the measured value is greater than/less than the threshold is a simple consideration of the difference between the two values, once the two values are known).  
Per prong two of step 2A, the claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception to integrate the judicial exception into a practical application because the claim does not amount to more than the gathering and analysis of numerical data to generate a purely information based result.  How the results of the comparison are to be used, or how it is integrated into a practical application, is not recited or described in the claim.  Claim 1 recites elements such as the “low-pressure compressor”, “high-pressure compressor”, “turbine engine” and “aircraft”, however these recitations are merely context for the numerical data being gathered and analyzed (“…we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas”, Electric Power Group, LLC, v. Alstom above).  Limiting the abstract idea to a usage in a “turbine engine for an aircraft” does not add significantly more to the judicial exception, similar to how the limiting of a computer implemented abstract idea to petrochemical industries was deemed insufficient in Parker v. Flook, 487 U.S. 584 (1978).  The values recited by the claim merely represent characteristics of elements such as the "speed variations", or "altitude" of the system, and the body of the claim is directed solely towards the gathering and comparison of data through basic mathematical relationships.
Claims 2-7, 9, 17-20 are also directed to the judicial exception, in that they further recite abstract ideas or fail to include additional limitations that are significantly more:
Claim 2 merely defines the context of the numerical information that is the “first threshold” upon which the “speed variation” measured is compared.  The “first threshold” is still merely numerical information not amounting to significantly more.
Claim 3 defines the time interval of which the “speed variation of said aircraft” is measured, which is merely a part of the mathematical process used to calculate the speed variation of said aircraft, and thus amounts to manipulation and gathering of numerical information using a mathematical relationship not amounting to significantly more.
Claims 4 & 5 also merely define the context of the numerical information that are the “second threshold” and “third threshold” upon which the gathered data of the speed variation of the high-pressure compressor and altitude are compared.  These thresholds are still merely numerical information not amounting to significantly more.
Claim 6 recites gathering of additional information that is a “first controlled speed” and a “second current speed”, and then comparing a difference between said 
 Claim 7 additional comparison steps that merely analyze the gathered numerical information of the altitude, first measured control speed, second measured current speed, and the fourth threshold.
Claim 9 merely recites the formula used to obtain the speed variation, thus not amounting to significantly more than the judicial exception.
Claims 17-20 merely define the exact numerical value of the first threshold, time interval, second threshold, and third threshold, respectively, thus not amounting to significantly more than the judicial exception.
Note, that claim 8 does amount to significantly more than the judicial exception, since the claim requires the step of triggering a command to open bleed valves located between the low pressure compressor and the high pressure compressor in response to the detecting conditions conducive to the onset of pumping.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, lines 12-15, recites “determining the conditions conducive to the onset of pumping when (a) said speed variation measured over a predetermined time interval corresponds to an acceleration greater than a first positive threshold, (b) said measured speed variation corresponds to a deceleration less than a second negative threshold”.  This renders the claim indefinite, as the claim refers to “said speed variation” and “said measured speed variation”, and it is unclear which previously recited “speed variation” is meant to be referred to (i.e. the “speed variation of said aircraft” or “a speed variation of said high pressure compressor”).  It is unclear if the “speed variation” recited in lines 12 & 13 are meant to be referring to the “speed variation of said aircraft” or “a speed variation of said high pressure compressor”.
Claim 9, line 2, recites “said speed variation”.  This renders the claim indefinite, as it is unclear which “speed variation” previously recited is being referred to.
Claim 10, lines 12-19, recites the limitations “a first indicator”, “a second indicator”, “a third indicator”, and “a fourth indicator”.  This renders the claim indefinite, as it is unclear what structure is meant to be encompassed/described by the terms “indicator” in the claim.  The claims state the indicators respectively “represent” numerical values such as “a speed variation” and “a speed variation of the high-pressure compressor”, and an indication of “a risk of pumping”.  The instant disclosure describes that “said indicators being for example bits positioned to 1 when they are activated, and to 0 otherwise” (Specification Pg. 15, ln. 4-5), and “the device DD [which comprises the indicators] for detecting conditions conducive to the onset of a pumping is implemented using software implemented in an electronic unit for controlling the turbine engine” (Specification pg. 24, lines 30 -32), suggesting the “indicators” are software or parts of a computer algorithm rather than a hardware element, however, no controller or computer system or processor or memory storing such software is recited in the claim.  Consequently, it is unclear whether the claim is attempting to encompass a physical structural a first detector” and “a second detector”, which are also unclear as to whether these are hardware features or parts of a software/computer algorithm.  The detectors are described in the claim as “measuring a speed variation” and “detecting an acceleration of the aircraft”, but it is unclear from the disclosure whether these are hardware elements or software elements (the instant disclosure only refers to such elements as “measuring means” without explicitly describing what these elements are; Specification Pg. 22, ln. 16-20).  If the elements of the multiple “indicator” and “detector” elements are not hardware elements, then the claim is further indefinite for reciting non-physical features without defining a structure (e.g. a tangible computer based storage medium, or memory and processor) storing and executing said features.  Claim 15 similarly recites a “second detector” and “fifth indicator”, which are indefinite for the same reasons described above.
Claim 10 in general is directed towards “a device for detecting conditions conducive to an onset of pumping affecting a low-pressure compressor of a turbine engine”, and recites limitations such as various sensors, detectors, and indicators.  However, as stated in above in regards to lines 12-19, it is unclear which of these elements are intended to be structural features, and which are software features.  The instant disclosure, pg. 24, lines 30 -32, recites “the device DD for detecting conditions conducive to the onset of a pumping is implemented using software implemented in an electronic unit for controlling the turbine engine”, and also describes the “electronic unit” can be an “ECU (Engine Control Unit) or also FADEC (Full Authority Digital Engine Control)”, which is not apparent in the claim (limitations from the specification are not 
Claim 10, line 13-14, recite “a speed variation”.  This renders the claim indefinite, as it is unclear if this “speed variation” is meant to be referring to one of the previously recited “speed variation” limitations in lines 5 & 7, or if it is a wholly different and separate limitation.
Claim 10, line 23-24, recites “the speed variation”. This renders the claim indefinite, as it is unclear which “speed variation” previously recited is being referred to.
Claim 10, line 26-27, recites “the measured speed variation”. This renders the claim indefinite, as it is unclear which “speed variation” previously recited is being referred to.
Claims 2-8, 11-20 are rejected by virtue of dependence on claims 1 & 10 respectively.

Allowable Subject Matter
Claims 1-7, 9, 17-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this Office action.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action.

Pertinent Prior Art
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching methods and systems for controlling aircraft operations, including measurement of altitude, flight speed variation, and engine spool speed variations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALAIN CHAU/Primary Examiner, Art Unit 3741